As filed with the Securities and Exchange Commission on June 26, 2012 Registration No. 333-65817 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 NL Industries, Inc. (Exact name of registrant as specified in its charter) New Jersey (State or other jurisdiction of incorporation or organization) 13-5267260 (I.R.S. Employer Identification Number) Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (Address of Principal Executive Offices) (Zip Code) NL Industries, Inc. 1998 Long-Term Incentive Plan (Full title of the plan) A. Andrew R. Louis Vice President, Secretary and Associate General Counsel NL Industries, Inc. Three Lincoln Centre 5reeway, Suite 1700 Dallas, Texas75240-2697 (972) 233-1700 (Name and address of agent for service) (Telephone number, including area code, of agent for service) Indicate by check markwhether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨ Accelerated filerý Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company ¨ DEREGISTRATION The registrant’s board of directors terminated the NL Industries, Inc. 1998 Long-Term Incentive Plan (the “Plan”) effective June 15, 2012.Accordingly, the registrant hereby deregisters any and all shares of the registrant’s common stock, par value $0.125 per share, registered pursuant to this registration statement that will never be issued or sold under the Plan. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on FormS-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Dallas, Texas on June26, 2012. NL Industries, Inc. By:/s/ A. Andrew R. Louis A. Andrew R. Louis Vice President and Secretary Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 1 to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Harold C. Simmons Chairman of the Board and June 26, 2012 Harold C. Simmons Chief Executive Officer (Principal Executive Officer) /s/ Gregory M. Swalwell Vice President, Finance and June 26, 2012 Gregory M. Swalwell Chief Financial Officer (Principal Financial Officer) /s/ Tim C. Hafer Vice President and Controller June 26, 2012 Tim C. Hafer (Principal Accounting Officer) /s/ Glenn R. Simmons Director June 26, 2012 Glenn R. Simmons /s/Cecil H. Moore, Jr. Director June 26, 2012 Cecil H. Moore, Jr. /s/ Thomas P. Stafford Director June 26, 2012 Thomas P. Stafford /s/ Steven L. Watson Director June 26, 2012 Steven L. Watson /s/ Terry N. Worrell Director June 26, 2012 Terry N. Worrell
